Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second gap described in claims 9 and 18 must be shown or the feature(s) canceled from the claim(s).  Examiner notes that there is a blank space in figures 5 and 6, but the second gap should be labeled and described in the specification as well.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  
Claims 2 and 11 each recite “at least one ply of the plurality of CMC plies in the outer layer of the second component extends partially from the second edge into the gap” at the end of the claim and should recite “at least one ply of the plurality of CMC plies in the outer layer of the second component extends from the second edge and partially into the gap”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to Claims 27 and 28 both recite “a protrusion edge tangent line”.  There is no support in the original disclosure for this element and as described below, the term “tangent line” is not used in accordance with the accepted meaning, so it is further unclear if this could correspond to something unnamed in the drawings.  Therefore, this is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tangent line” in claims 27 and 28 is used by the claim to mean “an arbitrary line,” while the accepted meaning is “a line at a fixed point P of a curve that is the limit approached by the secant PQ as Q approaches P along the curve” as defined by Merriam-Webster.  Applicant’s second 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-11, 14-16, 18, 21-24 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Karafillis et al. (US 2012/0156029) in view of Shi (US 2014/0242348).
Regarding claim 1, Karafillis discloses an ingestion restricting device (Figure 3) for a gas turbine engine (Figure 1, 10) for restricting ingestion of hot gas from a hot gas flow path (Annotated figure 3) to an internal cavity (Annotated figure 3) of the gas turbine engine, the gas turbine engine defining an axial (parallel to the hot gas flow shown in annotated figure 3) and a radial direction (the radial direction extends from the axial centerline which is at the bottom of annotated figure 2 up in the figure), and the hot gas flow path defining a hot gas flow path direction (Annotated figure 3, hot gas flow arrow shows direction), the ingestion restricting device comprising: 

a second component (Annotated figure 3) adjacent to the first component and defining a second edge (Annotated figure 3), wherein the first edge of the first component is opposite the second edge of the second component (Annotated figure 3) so as to define a gap (Annotated figure 3) disposed axially between the first edge and the second edge (Annotated figure 3 shows the gap is axially disposed between the first edge on the right and the second edge on the left), 
wherein an outer portion of the first component (Annotated figure 3 shows the integral protrusion in the upper, i.e. outer, portion of the first component) comprises an integral protrusion (Annotated figure 3) extending from the first edge a distance sufficient to traverse the gap and to overlap the second edge of the second component (Annotated figure 3 shows the integral protrusion traverses the gap and extends beyond the second edge, i.e. overlaps the second edge), the gap extending continuously from the inner layer of the first component to the integral protrusion of the first component (Annotated figure 6 shows the gap extends from the inner portion of the first component to the integral protrusion),
wherein the integral protrusion extends in a direction opposite of the hot gas flow path direction (Annotated figure 3 shows the integral protrusion extends upstream with respect to the hot gas flow).  
Karafillis is silent on wherein the first component comprises a plurality of ceramic matrix composite (CMC) plies forming an outer layer, a plurality of CMC plies forming an inner layer and a plurality of CMC plies forming an intermediate layer; and wherein at least one ply of the plurality of CMC plies in the outer layer of the first component comprises an integral protrusion, and the gap extending continuously from the inner layer of the first component to the integral protrusion of the first component.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Karafillis’s invention to include wherein the first component comprises a plurality of ceramic matrix composite (CMC) plies forming an outer layer, a plurality of CMC plies forming an inner layer and a plurality of CMC plies forming an intermediate layer; and wherein at least one ply of the plurality of CMC plies in the outer layer of the first component comprises an integral protrusion, and the gap extending continuously from the inner layer of the first component to the integral protrusion of the first component in order to create tortuous paths for cooling air to provide a sealing function between the two components as suggested and taught by Shi in paragraph 18. 

    PNG
    media_image1.png
    942
    1116
    media_image1.png
    Greyscale
   

    PNG
    media_image2.png
    395
    951
    media_image2.png
    Greyscale

Regarding claim 10, Karafillis discloses a gas turbine engine (Figure 1, 10) defining an axial (parallel to the hot gas flow shown in annotated figure 3) and a radial direction (the radial direction extends from the axial centerline which is at the bottom of annotated figure 2 up in the figure), comprising: 
a compressor (Figure 1, 12); 
a combustor (Figure 1, 14) disposed downstream from the compressor; 
a turbine (Figure 1, 16) disposed downstream from the combustor; and 
an ingestion restricting device (Figure 3) restricting ingestion of hot gas from a hot gas flow path (Annotated figure 3) to an internal cavity (Annotated figure 3) of the gas turbine engine, the hot gas flow path defining a hot gas flow path direction (Annotated figure 3, hot gas flow arrow shows direction), the ingestion restricting device comprising: 
a first component (Annotated figure 3) defining a first edge (Annotated figure 3); and 
a second component (Annotated figure 3) adjacent to the first component and defining a second edge (Annotated figure 3), wherein the first edge of the first component is opposite the second edge of the second component (Annotated figure 3) so as to define a gap (Annotated figure 3) disposed axially between the first edge and the second edge (Annotated figure 3 shows the gap is axially disposed between the first edge on the right and the second edge on the left), 
wherein an outer portion of the first component (Annotated figure 3 shows the integral protrusion in the upper, i.e. outer, portion of the first component) comprises an integral protrusion (Annotated figure 3) extending from the first edge a distance sufficient to traverse the gap and to overlap the second edge of the second component (Annotated figure 3 shows the integral protrusion traverses the gap and extends beyond the second edge, i.e. overlaps the second edge), the gap extending continuously from the inner layer of the first component to the 
wherein the integral protrusion extends in a direction opposite of the hot gas flow path direction (Annotated figure 3 shows the integral protrusion extends upstream with respect to the hot gas flow).  
Karafillis is silent on wherein the first component comprises a plurality of ceramic matrix composite (CMC) plies forming an outer layer, a plurality of CMC plies forming an inner layer and a plurality of CMC plies forming an intermediate layer; and wherein at least one ply of the plurality of CMC plies in the outer layer of the first component comprises an integral protrusion, and the gap extending continuously from the inner layer of the first component to the integral protrusion of the first component.
Shi teaches wherein the first component (Figure 4, element 10 on right) comprises a plurality of ceramic matrix composite (CMC) plies (Figure 4, elements 18) forming an outer layer (Annotated figure 4 shows a plurality of plies forming the outer layer), a plurality of CMC plies forming an inner layer (Annotated figure 4 shows a plurality of plies forming the inner layer) and a plurality of CMC plies forming an intermediate layer (Annotated figure 4 shows a plurality of plies forming the intermediate layer); and wherein at least one ply of the plurality of CMC plies in the outer layer of the first component comprises an integral protrusion (Annotated figure 4), and the gap extending continuously from the inner layer of the first component to the integral protrusion of the first component.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Karafillis’s invention to include wherein the first component comprises a plurality of ceramic matrix composite (CMC) plies forming an 
Regarding claims 2 and 11, Karafillis in view of Shi disclose the invention as claimed above, Karafillis further teaches an outer portion of the second component (Annotated figure 3 shows the protrusion is just above the 2nd edge) extends partially from the second edge into the gap (Annotated figure 3, labeled protrusion).
Karafillis is silent on wherein the second component comprises a plurality of ceramic matrix composite (CMC) plies forming an outer layer, a plurality of CMC plies forming an inner layer and a plurality of CMC plies forming an intermediate layer, and the portion of the second component that extends partially from the second edge is at least one ply of the plurality of CMC plies in the outer layer of the second component.  
Shi teaches wherein the second component (Figure 4, element 10 on the left) comprises a plurality of ceramic matrix composite (CMC) plies (Figure 4, elements 18) forming an outer layer (Figure 4, elements 24), a plurality of CMC plies forming an inner layer (Figure 4, elements 20) and a plurality of CMC plies forming an intermediate layer (Figure 4, elements 22), and the portion of the second component that extends partially from the second edge is at least one ply of the plurality of CMC plies in the outer layer of the second component (Figure 4 shows protrusion 30 made of CMC plies 18).  

Regarding claim 5, Karafillis in view of Shi disclose all the essential features of the claimed invention except wherein the overlap extends for a distance of about 10% to about 200% of the gap.  
While Karafillis in view of Shi teach the general conditions of the claimed invention, Karafillis in view of Shi does not expressly teach the claimed wherein the overlap extends for a distance of about 10% to about 200% of the gap.  
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 

Therefore, since the general conditions of the claim, i.e. components with protrusions into a gap, were disclosed in the prior art by Karafillis and Shi, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karafillis in view of Shi’s invention to include wherein the overlap extends for a distance of about 10% to about 200% of the gap in order to provide a sealing function as suggested and taught by Shi in paragraph 18.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 6 and 15, Karafillis in view of Shi disclose all the essential features of the claimed invention except wherein the overlap extends for a distance of about 50% to about 150% of the gap.  
While Karafillis in view of Shi teach the general conditions of the claimed invention, Karafillis in view of Shi does not expressly teach the claimed wherein the overlap extends for a distance of about 50% to about 150% of the gap.  

Here, Shi teaches in paragraph 19 that protrusions of two adjacent components engage to create tortuous paths for fluid to leak through, thereby providing a sealing function. Therefore, an ordinary skilled worker would recognize that the relative dimensions of the gap and protrusions are a result-effective variable that controls the level of sealing in that space. Thus, the claimed wherein the overlap extends for a distance of about 50% to about 150% of the gap is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. components with protrusions into a gap, were disclosed in the prior art by Karafillis and Shi, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karafillis in view of Shi’s invention to include wherein the overlap extends for a distance of about 50% to about 150% of the gap in order to provide a sealing function as suggested and taught by Shi in paragraph 18.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 7 and 16, Karafillis in view of Shi disclose the invention as claimed above.  Although Karafillis discloses using a combination of metallic and CMC materials and the 
Shi teaches wherein the first component comprises CMC plies and the second component comprises metal (paragraph 22 describes one component being ceramic matrix composite and another component being metal).  
It is further noted that a simple substitution of one known element (in this case, using CMC material for a component in the hot gas path in order to provide high-temperature capabilities using metal for a component in the hot gas path in order to provide high tensile ductility, and thus high strain to failure as taught by Karafillis in paragraph 4) for another (in this case, Karafillis teaches a metal first component and a CMC second component) to obtain predictable results (in this case, materials that can withstand the high temperature environment or have high tensile ductility) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements 
Regarding claims 9 and 18, Karafillis in view of Shi disclose the invention as claimed above, Karafillis further teaches wherein the gap is a first gap (labeled gap in annotated figure 3) and the integral protrusion and the second component define a second gap therebetween (annotated figure 3 shows the second gap is radially between the second component and the integral protrusion of the first component), the gap being in fluid communication with the first gap (annotated figure 3 shows fluid can flow between the first and second gaps), and wherein the second gap is disposed radially between the integral protrusion and the second component (annotated figure 3 shows the second gap is radially between the second component and the integral protrusion of the first component).
Regarding claim 14, Karafillis in view of Shi disclose all the essential features of the claimed invention except wherein the overlap extends for a distance of about 10% to about 20% of the gap.  
While Karafillis in view of Shi teach the general conditions of the claimed invention, Karafillis in view of Shi does not expressly teach the claimed wherein the overlap extends for a distance of about 10% to about 20% of the gap.  
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 

Therefore, since the general conditions of the claim, i.e. components with protrusions into a gap, were disclosed in the prior art by Karafillis and Shi, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karafillis in view of Shi’s invention to include wherein the overlap extends for a distance of about 10% to about 20% of the in order to provide a sealing function as suggested and taught by Shi in paragraph 18.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 21 and 22, Karafillis in view of Shi disclose the invention as claimed above, Karafillis further teaches wherein the first component circumscribes a turbine rotor of the gas turbine engine (Figure 2 shows the assembly circumscribes turbine disk 30, and thus the rotor radially inward of the disk, of the gas turbine 10).  
Regarding claims 23 and 24, Karafillis in view of Shi disclose the invention as claimed above, Karafillis further teaches wherein the first edge extends from an innermost ply of the plurality of CMC plies forming the inner layer to an outermost ply of the plurality of CMC plies 
Regarding claim 29, Karafillis in view of Shi disclose the invention as claimed and described above.  Karafillis further teaches wherein the first edge, the gap, and the second edge are all aligned at least partially along the axial direction (annotated figure 3 shows the first edge is left of the gap which is left of the second edge along the axial direction).
Regarding claim 30, Karafillis in view of Shi disclose the invention as claimed and described above.  Karafillis further teaches wherein the second gap is in fluid communication with the first gap from a location proximate to an innermost ply of the first component to a location proximate to a forwardmost edge of the integral protrusion (annotated figure 3 shows the two gaps are in fluid communication from the innermost portion of the first component, i.e. the lower edge of the first component, to a point near the forwardmost edge of the integral protrusion, i.e. by the left side of the integral protrusion.  In the system of Karafillis in view of Shi the innermost portion of the first component is the innermost ply of the first component).
Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-8 that Karafillis does not teach the gap being axially between the first and second edge as required by claims 1 and 10.  The gap extends radially 
Applicant argues on page 8 that Karafillis does not teach a second gap radially disposed between the integral protrusion and the second component as required by claims 9 and 18.  Figure 3 clearly shows a radial gap between the underside of the integral protrusion and the radially outmost side of the second component.
Applicant argues on page 9 that Karafillis does not teach the first edge being continuously parallel with the second edge as required by claims 23 and 24.  As shown in annotated figure 3, the first edge is continuously parallel to the second edge between the innermost part of the inner layer to the outermost part of the intermediate layer.  The Examiner notes that “layer” is not a specific region, like the term portion, it does not define a particular size or shape, and more clearly defining this limitation could clarify this issue and potentially overcome the art rejection.
Applicant argues on page 9 that new claims 27 and 28 are supported by paragraph 43 of specification.  The limitations are not supported as described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/            Examiner, Art Unit 3741